DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-12, 14-17, and 19-20 are pending in this application.

Response to Arguments
Applicant' s arguments with respect to the claim interpretations of claims 19 and 20 under 35 U.S.C. 112f have been fully considered and are persuasive. The claim interpretations have been withdrawn.

Objections to the written disclosure and claims have been withdrawn. 

Applicant’s arguments regarding the rejections of claims 6-8, 14-16, and 19 under 35 U.S.C. 112b have been fully considered and are persuasive. The rejections have been withdrawn. 

Applicant's arguments regarding the 35 U.S.C. 101 rejections of claims 1-4, 6-12, 14-17, and 19-20 have been fully considered but they are not persuasive.

Regarding the 35 U.S.C. 101 rejection, the applicant argues the following in the remarks:
The pending claims are directed to statutory matter at least because the pending claims are directed to an improvement in an existing technology. 

Examiner has thoroughly considered Applicant’s arguments, but respectfully finds them unpersuasive for at least the following reasons:
As to point (a), the examiner respectfully disagrees. The claims do not reflect the improvement described in the specification. Paragraph [0083] of the specification recites “Since a capacity expansion is performed for a resource to be expanded that is obtained from a resource group of a container service, rather than performing a capacity expansion for all the resources in the resource group of the container service, the purpose of expanding only a resource with insufficient capacity in the resource group is achieved. This therefore reduces the waste of resources when the capacity of the resource is expanded, and solves the technical problem of wasting resources due to a capacity expansion of all the resources in the resource group when the capacity of the resource is expanded.” The claims merely disclose that a resource that fails to meet a scheduling requirement is expanded by a capacity expansion unit and the claims do not show how there is an improvement over existing technology. 

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1-4, 6-12, 14-17, and 19-20 have been fully considered but they are moot because the arguments do not apply to the new grounds of rejection from the references being applied in the current rejection.

Specification
The amended title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8, 14-16, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 6, 14, and 19 (line numbers refer to claim 6):
	Lines 3-4 recite “combining an expanded resource and other types of resources in the resource group to form a new resource group” but this is not supported by the specification. The specification recites in paragraph [0038] that “The capacity of the Master1 resource may be 200 cluster servers, the capacity of the ETCD resource may be 350 cluster servers, and the capacity of the Tunnel resource may be 10,000+ cluster servers. In comparison, the capacity of the Master1 resource is a resource with the smallest capacity in the resource group. When the capacity of the Master1 resource is required to be 300 cluster servers and the resource of the Master1 resource is insufficient, a determination is made that the Master1 resource does not meet Master2, the ETCD resource, and the Tunnel resource are then combined to form a new logical resource group”. Therefore, what the specification teaches is that the additional capacity that is added to the insufficient resource is combined with the other types of resources in the resource group. 

As per claims 7-8 and 15-16, they did not cure the deficiency of claims 6 and 14; therefore, they are rejected for the same reason as claims 6 and 14. 

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-12, 14-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.

As per claim 1, in step 1 of the 101 analysis, the examiner has determined that the claim is directed to a statutory category.

Under step 2A prong 2, “one or more computing devices” are merely generic computer components and do not integrate the judicial exceptions into a practical application (MPEP 2106.05(b)).
Under step 2B, “one or more computing devices” apply judicial exceptions on a generic computer and therefore do not provide significantly more. 

As per dependent claims 2-4 and 6-8, they recite additional limitations which only further describe the abstract idea itself. 

As per claim 9, it differs from claim 1 because it does not fall under one of the statutory categories but can be amended to fall under a statutory category. It also differs from claim 1 because it recites the additional limitation of “one or more computer readable media storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform acts” which is a mere generic computer component and does not integrate the judicial exceptions into a practical application (MPEP 2106.05(b)) and does not provide significantly more. 

As per dependent claims 10-12, and 14-16, they recite additional limitations which only further describe the abstract idea itself. 

As per claim 17, it differs from claim 1 because it recites “one or more processors”, “memory”, “an acquisition module stored in the memory and executable by the one or more processors”, and “a capacity expansion module stored in the memory and executable by the one or more processors” which are mere generic computer components and do not integrate the judicial exceptions into a practical application (MPEP 2106.05(b)) and do not provide significantly more. 

As per dependent claims 19-20, they recite additional limitations which only further describe the abstract idea itself. 

Claims 9-12 and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to signals per se. With regards to claim 9, the claim is directed to “one or more computer readable media”. The specification recites storage media but does not give an explicit definition of what constitutes storage media. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP 2111), the claim as a whole covers both transitory and non-transitory media. A transitory medium does not fall into any of the 4 categories of invention (process, machine, manufacture, or composition of matter).
The claim may be amended by changing "computer readable media" to "non-transitory computer readable media", thus excluding that portion of the scope covering transitory signals.
Claims 10-12 and 14-16 depend on claim 9 and do not cure the deficiencies. Therefore, they are rejected under the same reason. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-12, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (CN106484528A herein Zhou) in view of Liu et al. (CN103942052A herein Liu), further in view of Iino et al. (US 8161161 B2 herein Iino), and further in view of Sekiguchi et al. (US 20140222771 A1 herein Sekiguchi).
Claims mappings of Zhou and Liu are made with translations of CN106484528A and CN103942052A, respectively.
Zhou was cited in the IDS filed on 06/30/2021.
Zhou and Liu were cited in the previous office action.
As per claim 1, Zhou teaches the invention substantially as claimed including a method implemented by one or more computing devices ([0008] 61 lines 1-2 The purpose of the present invention is to provide a method and device for realizing cluster dynamic scaling in a distributed framework), the method comprising: 
determining a resource to be expanded in a resource group, the resource to be expanded being a resource that fails to meet a scheduling requirement during resource scheduling ([0009] the cluster includes: multiple slaves Nodes, and the multiple slave nodes are divided into a computing resource group and a storage resource group; [0056] 472 lines 1-3 the master node actively reports the computing resources occupied by all computing tasks in the current cluster (as resource group) and the storage space occupied by the data stored by all slave nodes in the current cluster; [0058] 498 lines 1-5 this embodiment uses the computing resource utilization rate of the cluster to determine whether the cluster has expanded or reduced slave node requirements in the computing resource group; and the cluster storage resource utilization rate may be used to determine Whether the cluster has the requirement of expanding the slave node in the storage resource group; [0065] 558 lines 6-9 Calculate the difference between the total 832 lines 1-5 Determine whether the computing resource group needs to add new slave nodes or the storage resource group needs to add new slave nodes. For example, when the storage space of the Hadoop cluster is insufficient, it can be determined that only the storage resource group needs to add new slave nodes; [0115] 1028 lines 3-5 A device for adjusting the number of slave nodes in a computing resource group and/or a storage resource group according to cluster dynamic scaling requirements; Scheduling requirement is taught because paragraph [0030] of the specification of the instant application recites that “the scheduling requirement(s) may be reflected by the capacity of the resource”. A resource that fails to meet a scheduling requirement is taught because there is a difference between the total computing resources required and the total computing resources provided by the current cluster. Resource scheduling is taught because resources are expanded or reduced on a cluster that provides resources for a task. ); and 
performing a capacity expansion for the resource to be expanded ([0068] 607 lines 2-3 expanding the slave nodes in the computing resource group according to the dynamic scaling requirements).

	Zhou fails to teach resource group of a container service; wherein performing the capacity expansion for the resource to be expanded comprises: using an initial capacity of the resource to be expanded in the resource group as a capacity expansion unit, the initial capacity of the resource to be expanded being a minimum capacity of the resource to be expanded in the resource group; and expanding a capacity of the resource to be expanded according to the capacity expansion unit in each capacity expansion.

However, Liu teaches resource group of a container service ([0037] 233 lines 6-8 the resources used by the above-mentioned service container may include: computing resources, network resources, security resources, storage resources, Object storage services, middleware, databases, unified data services, capabilities and performance).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Zhou with the teachings of Liu because Liu’s teaching of a container service provides the advantage of portability and scalability.

	Zhao and Liu fail to teach wherein performing the capacity expansion for the resource to be expanded comprises: using an initial capacity of the resource to be expanded in the resource group as a capacity expansion unit, the initial capacity of the resource to be expanded being a minimum capacity of the resource to be expanded in the resource group; and expanding a capacity of the resource to be expanded according to the capacity expansion unit in each capacity expansion.

	However, Iino teaches wherein performing the capacity expansion for the resource to be expanded comprises: using a capacity of the resource to be expanded in the resource group as a capacity expansion unit, the capacity of the resource to be expanded being a minimum capacity of the resource to be expanded in the resource group; and expanding a capacity of the resource to be expanded according to the capacity expansion unit in each capacity expansion (Fig. 4, 200; Fig. 6; Col. 9 lines 14-18 an execution space initialization parameter 200 including an amount of resources to be secured for the execution space 20 initially and a unit of amount of resources which can be secured additionally (hereinafter referred to as an "additional resource unit"); Col. 11 lines 14-19 The additionally-secured memory amount unit and the additionally-secured CPU time unit described in the additionally-secured memory amount unit field 204 and the additionally-secured CPU time unit field 208 respectively, are referred to in a procedure for additional allocation of an amount of memory or CPU time; Col. 15 lines 30-33 If the actually-secured memory amount or the actually-secured CPU time is insufficient for the request (N in S56), the local resource manager 46 requests the global resource manager 56 to allocate an amount of memory or CPU time).	

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Zhou and Liu with the teachings of Iino because Iino’s teaching of expanding resources by an additional resource unit provides the optimum resource expansion (see Iino, Col. 11 lines 23-25 An optimum values for the values described in the execution space initialization parameter table 200B are also obtained; Col. 11 lines 2-6 execution space initialization parameter table 200B includes an initially-secured memory amount field 202, an additionally-secured memory amount unit field 204, an initially-secured CPU time field 206 and an additionally-secured CPU time unit field 208).

an initial capacity of the resource to be expanded in the resource group as a capacity expansion unit, the initial capacity of the resource to be expanded being a minimum capacity of the resource to be expanded in the resource group.
	
However, Sekiguchi teaches using an initial capacity of the resource to be expanded in the resource group as a capacity expansion unit, the initial capacity of the resource to be expanded being a minimum capacity of the resource to be expanded in the resource group (Fig. 17; [0068] lines 1-13 Furthermore, it is assumed that, as in the example illustrated in FIG. 3, the host name of the servers 21d to 21f belonging to "groupB" that is set in the setting item associated with the ID of "1" is as follows. Namely, it is assumed that the value subsequent to the host name of the servers 21d to 21f, i.e., the value subsequent to the "hostB", increases by "1" starting from the initial value "1" to the maximum value "3" in this way: "hostB1", "hostB2", and "hostB3". In this case, as in the example illustrated in FIG. 4, "hostB$1" is registered in an associated manner with "groupB" in the item of the rule information. In the example illustrated in FIG. 4, "$1" in "hostB$1" is a variable and increases by "1" starting from the initial value "1" to the maximum value "3"; [0099] lines 8-15 An example of the predetermined regularity mentioned here includes the regularity in which a value is included in each piece of the setting content and the value increases by a predetermined value. In the following, a description will be given of a case in which, as the regularity described above, a value is included in each piece of the setting content and the value increases by a predetermined value; [0111] lines 3-6 creating the setting information 14a in which the setting content that is set in the server 21g belonging to the "groupB" in the network, which is specified by a user, is newly added; [0121] lines 9-22 FIG. 17 schematically illustrates a case in which setting information related to the server 21g is set in initial value:1, increment 1, and maximum value 3" indicating the regularity that is associated with "groupB". Then, the creating unit 15c calculates setting content by using the information that indicates the acquired regularity. For example, in the example illustrated in FIG. 17, the creating unit 15c calculates the value "4" by adding the increment "1" to the maximum value "3" and then calculates the setting content of "hostB4").

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Zhao, Liu, and Iino with the teachings of Sekiguchi because Sekiguchi’s teaching of the regularity by which the number of servers in a group increases provides stability and predictably (see Sekiguchi, [0099] lines 8-15 An example of the predetermined regularity mentioned here includes the regularity in which a value is included in each piece of the setting content and the value increases by a predetermined value. In the following, a description will be given of a case in which, as the regularity described above, a value is included in each piece of the setting content and the value increases by a predetermined value).
	
As per claim 2, Zhou, Liu, Iino, and Sekiguchi teach the method of claim 1. Zhou specifically teaches wherein the resource group includes a plurality of different types of resources, and the plurality of different types of resources comprises the resource to be expanded ([0058] 498 lines 1-5 this embodiment uses the computing resource utilization rate of the cluster to determine whether the cluster has expanded or reduced slave node requirements in In other words, the computing resource group and the storage resource group are different types of resources.).
Additionally, Liu teaches a plurality of different types of resources associated with the container service ([0037] 233 lines 6-8 the resources used by the above-mentioned service container may include: computing resources, network resources, security resources, storage resources, Object storage services, middleware, databases, unified data services, capabilities and performance).

As per claim 3, Zhou, Liu, Iino, and Sekiguchi teach the method of claim 2. Zhou specifically teaches wherein the resource to be expanded comprises a resource having a smallest capacity among the plurality of different types of resources, or a resource which capacity is exhausted or insufficient ([0065] 558 lines 1-9 As an example, a specific example of determining the number of slave nodes in the computing resource group that needs to be adjusted in this embodiment is: a better computing resource utilization rate of the cluster (that is, the ideal computing resource utilization rate of the cluster) is preset, In the case that a new slave node needs to be added to the computing resource group, the total computing resources required to achieve the above-mentioned better computing resource utilization of the cluster can be determined according to the computing resources occupied by all computing tasks in the current cluster. Calculate the difference between the total computing resources required and the total computing resources provided by the current cluster, and then determine the number of slave nodes that need to be expanded in the computing resource group based on the difference and the 832 lines 1-3 Determine whether the computing resource group needs to add new slave nodes or the storage resource group needs to add new slave nodes. For example, when the storage space of the Hadoop cluster is insufficient, it can be determined that only the storage resource group needs to add new slave nodes.).

As per claim 4, Zhou, Liu, Iino, and Sekiguchi teach the method of claim 2. Zhou specifically teaches wherein performing the capacity expansion for the resource to be expanded comprises performing the capacity expansion for the resource to be expanded only with capacities of other resources of the plurality of different types of resources being unchanged ([0087] 832 lines 1-5 Determine whether the computing resource group needs to add new slave nodes or the storage resource group needs to add new slave nodes. For example, when the storage space of the Hadoop cluster is insufficient, it can be determined that only the storage resource group needs to add new slave nodes. If the Hadoop cluster has too many computing tasks to form accumulation or vicious competition, it can be determined that only the computing resource group needs to add new slave nodes.).

As per claim 6, Zhou, Liu, Iino, and Sekiguchi teach the method of claim 1. Zhou specifically teaches wherein after performing the capacity expansion for the resource to be expanded, the method further comprises: combining an expanded resource and other types of resources in the resource group to form a new resource group ([0009] the cluster (as resource group) includes: multiple slaves Nodes, and the multiple slave nodes are divided into a computing resource group and a storage resource group; [0087] 832 lines 1-5 Determine whether 

As per claim 9, it is a computer readable media claim of claim 1, so it is rejected for the same reasons as claim 1 above. Additionally, Zhou teaches executable instructions that, when executed by one or more processors, cause the one or more processors to perform acts ([0028] 187 lines 1-5 In the context, "computer equipment", also known as "computer", refers to an intelligent electronic device that can execute predetermined processing procedures such as numerical calculations and/or logical calculations by running predetermined programs or instructions. It can include a processor and In the memory, the processor executes the pre-stored instructions in the memory to execute the predetermined processing procedure).

As per claims 10-12, they are computer readable media claims of claims 2-4. Therefore, they are rejected for the same reasons as claims 2-4 above.

As per claim 14, it is a computer readable media claim of claim 6, so it is rejected for the same reasons as claim 6 above.

As per claim 17, it is an apparatus claim of claims 1 and 2. Therefore, it is rejected for the same reasons as claims 1 and 2. Additionally, Zhou teaches one or more processors; memory; an acquisition module stored in the memory and executable by the one or more processors; a capacity expansion module stored in the memory and executable by the one or more processors ([0028] 187 lines 1-5 In the context, "computer equipment", also known as "computer", refers to an intelligent electronic device that can execute predetermined processing procedures such as numerical calculations and/or logical calculations by running predetermined programs or instructions. It can include a processor and In the memory, the processor executes the pre-stored instructions in the memory to execute the predetermined processing procedure; [0058] 498 lines 1-5 this embodiment uses the computing resource utilization rate of the cluster to determine whether the cluster has expanded or reduced slave node requirements in the computing resource group; and the cluster storage resource utilization rate may be used to determine Whether the cluster has the requirement of expanding the slave node in the storage resource group; [0068] 607 lines 2-3 expanding the slave nodes in the computing resource group according to the dynamic scaling requirements).

As per claim 19, it is an apparatus claim of claim 6, so it is rejected for the same reasons as claim 6 above.

Claims 7, 8, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, Liu, Iino, and Sekiguchi, as applied to claims 6, 14, and 17 , in view of Xie (CN103810045A).
Claim mappings of Xie are made with a translation of CN103810045A.
Xie was cited in the previous office action.
As per claim 7, Zhou, Liu, Iino, and Sekiguchi teach the method of claim 6. Zhou specifically teaches performing the capacity expansion for the resource to be expanded 607 lines 2-3 expanding the slave nodes in the computing resource group according to the dynamic scaling requirements). 

Zhou, Liu, Iino, and Sekiguchi fail to teach wherein after performing the capacity expansion for the resource to be expanded, the method further comprises: using different identification information to distinguish between the resource group before the capacity expansion and the new resource group after the capacity expansion after expanding the capacity of the resource to be expanded.

However, Xie teaches wherein after performing the capacity expansion for the resource to be expanded, the method further comprises: using different identification information to distinguish between the resource group before the capacity expansion and the new resource group after the capacity expansion after expanding the capacity of the resource to be expanded ([0080] 457 lines 1-6 When there is a resource change, the manager generates a new version number (as identification information) according to the registration information of each resource in the resource group. For a resource group with an increasing version number, usually the largest resource version number in the resource group plus 1 is used as the new version number. At this time, the resources in the entire resource group need to be version number updated, and the manager sends the new version number to the resources in the resource group; [0093] 553 lines 3-5 For example, the number of resources required for the task to be executed can be evaluated based on past experience, or when the actual situation monitors that the performance of resource usage cannot meet the task to be executed, the number of execution resources can be appropriately increased).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Zhou, Liu, Iino, and Sekiguchi with the teachings of Xie because Xie’s teaching of a version number prevents redundant task processing (see Xie, [0086] 499 lines 1-6 For business scenarios of real-time processing of large amounts of data, basically batches are used for cyclic processing, and the business to be processed is divided into multiple batches for task processing, and the version number of the resource is used to indicate the batch of task processing. Because task processing takes time, every time the resource group is changed, you need to wait for all the resources that have not been executed in the current batch of tasks to be completed before you can reallocate tasks, otherwise it may cause part of the data to be processed repeatedly).
	
As per claim 8, Zhou, Liu, Iino, Sekiguchi, and Xie teach the method of claim 7. Xie specifically teaches wherein after performing the capacity expansion for the resource to be expanded, the method further comprises: determining respective scheduling statuses of the resource group before the capacity expansion and the new resource group after the capacity expansion according to the different identification information ([0005] 35 lines 9-11 The resource version (as identification information) is the flag bit used for the distributed system to coordinate the ready status of each resource in the resource group. Only when all the resource versions in the resource group are consistent, the resource group change ends, and tasks can be reassigned (as scheduling) at this time; [0080] 457 lines 1-6 When there is a resource change, the manager generates a new version number (as identification information) according to the registration information of each resource in the resource group. For a resource group with an increasing version number, usually the largest resource version number in the resource group 553 lines 3-5 For example, the number of resources required for the task to be executed can be evaluated based on past experience, or when the actual situation monitors that the performance of resource usage cannot meet the task to be executed, the number of execution resources can be appropriately increased).

As per claims 15 and 16, they are computer readable media claims of claims 7 and 8, so they are rejected for the same reasons as claims 7 and 8 above. 

As per claim 20, Zhou, Liu, Iino, and Sekiguchi teach the apparatus of claim 17.

Zhou, Liu, Iino, and Sekiguchi fail to teach further comprising: a distinction module stored in the memory and executable by the one or more processors to distinguish between the resource group before the capacity expansion and the new resource group after the capacity expansion by using different identification information after a capacity of the resource to be expanded is expanded; and a determination module stored in the memory and executable by the one or more processors to determine respective scheduling statuses of the resource group before the capacity expansion and the new resource group after the capacity expansion according to the different identification information.

 	However, Xie teaches further comprising: a distinction module stored in the memory and executable by the one or more processors to distinguish between the resource group before the capacity expansion and the new resource group after the capacity expansion by using different identification information after a capacity of the resource to be expanded is expanded ([0080] 457 lines 1-6 When there is a resource change, the manager generates a new version number (as identification information) according to the registration information of each resource in the resource group. For a resource group with an increasing version number, usually the largest resource version number in the resource group plus 1 is used as the new version number. At this time, the resources in the entire resource group need to be version number updated, and the manager sends the new version number to the resources in the resource group; [0093] 553 lines 3-5 For example, the number of resources required for the task to be executed can be evaluated based on past experience, or when the actual situation monitors that the performance of resource usage cannot meet the task to be executed, the number of execution resources can be appropriately increased; [0250] 1555 lines 1-4 The steps of the method or algorithm described in combination with the embodiments disclosed in this document can be implemented by hardware, a software module executed by a processor, or a combination of the two. The software module can be placed in random access memory (RAM)); and 
a determination module stored in the memory and executable by the one or more processors to determine respective scheduling statuses of the resource group before the capacity expansion and the new resource group after the capacity expansion according to the different identification information ([0005] 35 lines 9-11 The resource version (as identification information) is the flag bit used for the distributed system to coordinate the ready status of each resource in the resource group. Only when all the resource versions in the resource group are consistent, the resource group change ends, and tasks can be reassigned (as scheduling) at this time).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Zhou, Liu, Iino, and Sekiguchi with the teachings of Xie because Xie’s teaching of a version number prevents redundant task processing (see Xie, [0086] 499 lines 1-6 For business scenarios of real-time processing of large amounts of data, basically batches are used for cyclic processing, and the business to be processed is divided into multiple batches for task processing, and the version number of the resource is used to indicate the batch of task processing. Because task processing takes time, every time the resource group is changed, you need to wait for all the resources that have not been executed in the current batch of tasks to be completed before you can reallocate tasks, otherwise it may cause part of the data to be processed repeatedly).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        


Examiner, Art Unit 2195